
QuickLinks -- Click here to rapidly navigate through this document




EXHIBIT 10.43



HEALTHETECH, INC.
JAMES MAULT EMPLOYMENT AGREEMENT


        This Agreement is entered into as of September 13, 2002, (the "Effective
Date") by and between HealtheTech, Inc. (the "Company"), and James R. Mault,
M.D. ("Executive").

        1.    Duties and Scope of Employment.    

        (a)    Positions and Duties.    As of the Effective Date, Executive will
continue to serve as Chief Executive Officer and Chief Medical Officer of the
Company. Executive will render such business and professional services in the
performance of his duties, consistent with Executive's position within the
Company, as shall reasonably be assigned to him by the Company's Board of
Directors (the "Board"). The period of Executive's employment under this
Agreement is referred to herein as the "Employment Term."

        (b)    Board Membership.    During the Employment Term, Executive will
serve as a member and Chairman of the Board, subject to any required Board
and/or stockholder approval.

        (c)    Obligations.    During the Employment Term, Executive will
perform his duties faithfully and to the best of his ability and will devote his
full business efforts and time to the Company. For the duration of the
Employment Term, Executive agrees not to actively engage in any other
employment, occupation or consulting activity for any direct or indirect
remuneration without the prior approval of the Board; provided, however, that
Executive shall be permitted to continue serving as a member of the board of
directors for those corporations in which he is serving in such capacity as of
the Effective Date, provided such corporations do not, as of the Effective Date
or following the Effective Date, compete with any business of the Company.

        2.    At-Will Employment.    The parties agree that Executive's
employment with the Company will be "at-will" employment and may be terminated
at any time with or without cause or notice. Executive understands and agrees
that neither his job performance nor promotions, commendations, bonuses or the
like from the Company give rise to or in any way serve as the basis for
modification, amendment, or extension, by implication or otherwise, of his
employment with the Company.

        3.    Compensation.    

        (a)    Base Salary.    During the Employment Term, the Company will pay
Executive an annual salary of $250,000 as compensation for his services (the
"Base Salary"). The Base Salary will be paid periodically in accordance with the
Company's normal payroll practices. Executive's salary will be subject to review
and adjustments will be made based upon the Company's normal performance review
practices.

        (b)    Bonus.    Executive shall be eligible to receive an annual bonus
pursuant to the Company's Performance Management & Annual Bonus Plan (the "Bonus
Plan"), which provides that Executive's target bonus equals 40% of the Base
Salary (the "Target Bonus") with the ultimate amount of such bonus based upon
the Company's achievement of certain performance targets as provided in the
Bonus Plan.

        4.    Employee Benefits.    

        (a)    Benefits.    During the Employment Term, Executive (and, if
applicable, his eligible dependents) will be entitled to participate in the
employee benefit plans currently and hereafter maintained by the Company of
general applicability to other senior executives of the Company, including,
without limitation, the Company's group medical, dental, vision, disability,
life insurance,

1

--------------------------------------------------------------------------------

and flexible-spending account plans. The Company reserves the right to cancel or
change the benefit plans and programs it offers to its employees at any time.

        (b)    Key-Man Life Insurance Policy.    The Company currently maintains
a key-man life insurance policy with respect to Executive in the amount of
$20,000,000. In the event Executive dies during the Employment Term, the Company
shall pay or otherwise direct that $5,500,000 of the benefit payable to the
Company with respect to such policy be paid to Executive's estate.

        5.    Vacation.    Executive will annually be entitled to five (5) weeks
paid vacation in accordance with the Company's vacation policy, with the timing
and duration of specific vacations mutually and reasonably agreed to by the
parties hereto.

        6.    Expenses.    The Company will reimburse Executive for reasonable
travel, entertainment or other expenses incurred by Executive in the furtherance
of or in connection with the performance of Executive's duties hereunder, in
accordance with the Company's expense reimbursement policy as in effect from
time to time. In addition, the Company will continue to pay Executive's
malpractice insurance in an amount at least sufficient to satisfy any coverage
requirements under the laws of the State of Colorado, any medical license fees
and any dues for professional, civic and business organizations related to
Executive's duties hereunder.

        7.    Severance.    

        (a)    Termination by Executive for Good Reason or by Company for other
than Death, Disability or Cause.    If (i) Executive terminates his employment
with the Company for "Good Reason" (as defined herein), or (ii) the Company
terminates Executive's employment with the Company for other than "Cause" (as
defined herein), death or "Disability" (as defined herein), and Executive signs
and does not revoke a standard release of claims with the Company in
substantially the same form attached hereto as Exhibit A, then, subject to
Section 10, Executive shall be entitled to (A) receive continuing payments of
severance pay at a rate equal to the greater of his Base Salary rate, as then in
effect, or $400,000, for a period of twenty-four (24) months from the date of
such termination, to be paid periodically in accordance with the Company's
normal payroll policies; (B) a lump-sum payment equal to 100% of Executive's
Target Bonus for the year of termination, (C) the immediate vesting and
exercisability of 100% of the shares subject to all of Executive's stock options
to purchase Company Common Stock outstanding as of the Effective Date (the
"Stock Options"), and (D) continued payment by the Company of the group health
continuation coverage premiums for Executive and Executive's eligible dependents
under Title X of the Consolidated Budget Reconciliation Act of 1985, as amended
("COBRA") as in effect through the lesser of (x) twenty-four (24) months from
the effective date of such termination, (y) the date upon which Executive and
Executive's eligible dependents become covered under similar plans, or (z) the
date Executive no longer constitutes a "Qualified Beneficiary" (as such term is
defined in Section 4980B(g) of the Internal Revenue Code of 1986, as amended);
provided, however, that Executive will be solely responsible for electing such
coverage within the required time periods.

        (b)    Termination Due to Executive's Disability.    If Executive's
employment with the Company terminates due to Executive's Disability, and
Executive (or Executive's personal representative) signs and does not revoke a
standard release of claims with the Company, then, subject to Section 10,
Executive shall be entitled to (i) receive continuing payments of severance pay
at a rate equal to the greater of his Base Salary rate, as then in effect, or
$400,000, for a period of twelve (12) months from the date of such termination,
to be paid periodically in accordance with the Company's normal payroll
policies; (ii) a lump-sum payment equal to 100% of Executive's Target Bonus for
the year of termination, and (iii) immediate vesting and exercisability as to
the number of shares subject to Stock Options that would have otherwise vested
during the twelve-month period following such termination (that is, in addition
to the number of shares that have vested as

2

--------------------------------------------------------------------------------




of such date), but in no event shall the number of shares which so vest exceed
the number of shares subject to such Stock Options.

        (c)    Voluntary Termination within Twelve Months of a Change of
Control.    If Executive voluntarily terminates his employment with the Company
without Good Reason within twelve (12) months of a "Change of Control" (as
defined herein), then, subject to Executive signing and not revoking a standard
release of claims with the Company and Section 10, Executive shall be entitled
to (i) receive continuing payments of severance pay at a rate equal to the
greater of his Base Salary rate, as then in effect, or $400,000, for a period of
twelve (12) months from the date of such termination, to be paid periodically in
accordance with the Company's normal payroll policies; (ii) a lump-sum payment
equal to 100% of Executive's Target Bonus for the year of termination; and
(iii) continued payment by the Company of the group health continuation coverage
premiums for Executive and Executive's eligible dependents under COBRA as in
effect through the lesser of (x) twelve (12) months from the effective date of
such termination, (y) the date upon which Executive and Executive's eligible
dependents become covered under similar plans, or (z) the date Executive no
longer constitutes a Qualified Beneficiary; provided, however, that Executive
will be solely responsible for electing such coverage within the required time
periods.

        (d)    Voluntary Termination; Termination for Cause or Due to
Executive's Death.    If (i) Executive voluntarily terminates his employment
with the Company without Good Reason (other than within twelve (12) months of a
Change of Control) or (ii) the Company terminates Executive's employment with
the Company for Cause or due to Executive's death, then (A) all vesting of the
Stock Options will terminate immediately, (B) all payments of compensation by
the Company to Executive hereunder will terminate immediately (except as to
amounts already earned), and (C) Executive will only be eligible for severance
benefits in accordance with the Company's established policies as then in
effect, if any. Nothing in this Section 7(d) shall relieve the Company from its
obligations provided for in Section 4(b). Notwithstanding subsection (A) above,
if Executive's employment with the Company is terminated due to Executive's
death and Executive's estate signs and does not revoke a standard release of
claims with the Company, then Executive's estate shall be entitled to immediate
vesting and exercisability as to the number of shares subject to Stock Options
that would have otherwise vested during the twelve-month period following such
termination (that is, in addition to the number of shares that have vested as of
such date), but in no event shall the number of shares which so vest exceed the
number of shares subject to such Stock Options.

        8.    Definitions.    

        (a)    Cause.    For purposes of this Agreement, "Cause" is defined as
(i) any act of personal dishonesty taken by Executive in connection with his
responsibilities as an employee and intended to result in substantial personal
enrichment of Executive, (ii) the conviction of, or plea of nolo contendere to,
a felony which the Board reasonably believes had or will have a material
detrimental effect on the Company's reputation or business, (iii) a willful act
by Executive which constitutes gross misconduct and which is injurious to the
Company, (iv) continued violations by Executive of Executive's obligations which
are demonstrably willful and deliberate on Executive's part after there has been
delivered to Executive a written demand for performance from the Company which
describes the basis for the Company's belief that Executive has not
substantially performed his duties, and (v) a material breach by Executive of
Executive's obligations hereunder or the "Confidential Information Agreement"
(as defined herein). Any purported termination of Executive for Cause will not
be effective until the Company has delivered to Executive a written explanation
which describes the basis for the Company's belief that Executive should be
terminated for Cause and Executive has been given thirty (30) days to cure any
curable violation.

3

--------------------------------------------------------------------------------

        (b)    Change of Control.    For purposes of this Agreement, "Change of
Control" of the Company is defined as:

        (i)    any "person" (as such term is used in Sections 13(d) and 14(d) of
the Securities Exchange Act of 1934, as amended) is or becomes the "beneficial
owner" (as defined in Rule 13d-3 under said Act), directly or indirectly, of
securities of the Company representing 50% or more of the total voting power
represented by the Company's then outstanding voting securities; or

        (ii)  a change in the composition of the Board occurring within a
two-year period, as a result of which fewer than a majority of the directors are
Incumbent Directors. "Incumbent Directors" will mean directors who either
(A) are directors of the Company as of the date hereof, or (B) are elected, or
nominated for election, to the Board with the affirmative votes of at least a
majority of the Incumbent Directors at the time of such election or nomination
(but will not include an individual whose election or nomination is in
connection with an actual or threatened proxy contest relating to the election
of directors to the Company); or

        (iii)  the date of the consummation of a merger or consolidation of the
Company with any other corporation that has been approved by the stockholders of
the Company, other than a merger or consolidation which would result in the
voting securities of the Company outstanding immediately prior thereto
continuing to represent (either by remaining outstanding or by being converted
into voting securities of the surviving entity) more than fifty percent (50%) of
the total voting power represented by the voting securities of the Company or
such surviving entity outstanding immediately after such merger or
consolidation, or the stockholders of the Company approve a plan of complete
liquidation of the Company; or

        (iv)  the date of the consummation of the sale or disposition by the
Company of all or substantially all the Company's assets.

        (c)    Disability.    For purposes of this Agreement, "Disability" is
defined as Executive's inability to substantially perform his essential job
functions as the result of a physical or mental disability or incapacity for a
period of 180 days, consecutive or otherwise, in any 360-day period.

        (d)    Good Reason.    For purposes of this Agreement, "Good Reason"
shall mean without the Executive's express written consent (i) a significant
reduction of the Executive's duties, position or responsibilities; (ii) a
significant reduction by the Company in the Base Salary and Target Bonus
opportunity of the Executive as in effect immediately prior to such reduction;
(iii) a material reduction by the Company in the kind or level of employee
benefits to which the Executive is entitled immediately prior to such reduction
with the result that the Executive's overall benefits package is significantly
reduced; or (iv) the relocation of the Executive to a facility or a location
more than fifty (50) miles from the Executive's then present location. Any
purported termination for by Executive for Good Reason will not be effective
until Executive has delivered to the Company a written explanation which
describes the basis for Executive's belief that Executive should be permitted to
terminate his employment with the Company for Good Reason and the Company has
been given thirty (30) days to cure any curable violation.

        9.    Confidential Information and Invention Assignment.    Executive
agrees, if he has not already done so, to enter into the Company's standard
Confidential Information and Invention Assignment Agreement (the "Confidential
Information Agreement") within a reasonable time following the Effective Date.
Additionally, Executive hereby agrees that any inventions, original works of
authorship, developments, concepts, improvements or trade secrets, whether or
not patentable or registrable under copyright or similar laws that relate to the
Company's business at the time of his termination from the Company, which
Executive may solely or jointly conceive or develop or reduce to practice, or
cause to be conceived or developed or reduced to practice, during the six-month
period following his

4

--------------------------------------------------------------------------------

termination from the Company will be deemed to be owned by the Company and
Executive hereby agrees to hold in trust for the sole right and benefit of the
Company, and shall assign to the Company, or its designee, all of Executive's
right, title, and interest in such inventions, original works of authorship,
developments, concepts, improvements or trade secrets.

        10.    Conditional Nature of Severance Payments.    

        (a)    Noncompete.    Executive acknowledges that the nature of the
Company's business is such that if Executive were to become employed by, or
substantially involved in, the business of a competitor of the Company during
the twenty-four (24) months following the termination of Executive's employment
with the Company, it would be very difficult for Executive not to rely on or use
the Company's trade secrets and confidential information. Thus, to avoid the
inevitable disclosure of the Company's trade secrets and confidential
information, Executive agrees for a period of twenty-four (24) months following
his termination for any reason not to directly or indirectly engage in (whether
as an employee, consultant, agent, proprietor, principal, partner, stockholder,
corporate officer, director or otherwise), nor have any ownership interest in or
participate in the financing, operation, management or control of, any person,
firm, corporation or business that competes with Company or is a customer of the
Company. Notwithstanding the foregoing, Executive shall not be obligated to
comply with the provisions of this Section 10(a) upon Executive's termination
for reasons described in Section 7(a) or (b), provided that Executive
acknowledges that Executive's right to receive the severance payments set forth
in Section 7 (to the extent Executive is otherwise entitled to such payments)
are contingent upon Executive complying with this Section 10(a) and upon any
breach of this section all severance payments pursuant to this Agreement shall
immediately cease and any severance payments or benefits provided to Executive
following any non-compliance with this Section 10(a) shall be immediately
reimbursed to the Company.

        (b)    Non-Solicitation.    Until the date twenty-four (24) months after
the termination of Executive's employment with the Company for any reason,
Executive agrees not, either directly or indirectly, to solicit, induce, attempt
to hire, recruit, encourage, take away, hire any employee of the Parent or the
Company or cause an employee to leave his or her employment either for Executive
or for any other entity or person. Notwithstanding the foregoing, Executive
shall not be obligated to comply with the provisions of this Section 10(b) upon
Executive's termination for reasons described in Section 7(a) or (b), provided
that Executive acknowledges that Executive's right to receive the severance
payments set forth in Section 7 (to the extent Executive is otherwise entitled
to such payments) are contingent upon Executive complying with this
Section 10(b) and upon any breach of this section all severance payments
pursuant to this Agreement shall immediately cease and any severance payments or
benefits provided to Executive following any non-compliance with this
Section 10(b) shall be immediately reimbursed to the Company.

        (c)    Understanding of Covenants.    Executive represents that he
(i) is familiar with the foregoing covenants not to compete and not to solicit,
and (ii) is fully aware of his obligations hereunder, including, without
limitation, the reasonableness of the length of time, scope and geographic
coverage of these covenants.

        11.    Assignment.    This Agreement will be binding upon and inure to
the benefit of (a) the heirs, executors and legal representatives of Executive
upon Executive's death and (b) any successor of the Company. Any such successor
of the Company will be deemed substituted for the Company under the terms of
this Agreement for all purposes. For this purpose, "successor" means any person,
firm, corporation or other business entity which at any time, whether by
purchase, merger or otherwise, directly or indirectly acquires all or
substantially all of the assets or business of the Company. None of the rights
of Executive to receive any form of compensation payable pursuant to this
Agreement may be assigned or transferred except by will or the laws of descent
and distribution. Any other attempted

5

--------------------------------------------------------------------------------

assignment, transfer, conveyance or other disposition of Executive's right to
compensation or other benefits will be null and void.

        12.    Notices.    All notices, requests, demands and other
communications called for hereunder shall be in writing and shall be deemed
given (i) on the date of delivery if delivered personally, (ii) one (1) day
after being sent by a well established commercial overnight service, or
(iii) four (4) days after being mailed by registered or certified mail, return
receipt requested, prepaid and addressed to the parties or their successors at
the following addresses, or at such other addresses as the parties may later
designate in writing:

If to the Company:

HealtheTech, Inc.
523 Park Point Drive, 3rd Floor
Golden, CO 80401
Attn: Vice President, Human Resources; General Counsel

If to Executive:

at the last residential address known by the Company.

        13.    Severability.    In the event that any provision hereof becomes
or is declared by a court of competent jurisdiction to be illegal, unenforceable
or void, this Agreement will continue in full force and effect without said
provision.

        14.    Arbitration.    

        (a)    General.    In consideration of Executive's service to the
Company, its promise to arbitrate all employment related disputes and
Executive's receipt of the compensation, pay raises and other benefits paid to
Executive by the Company, at present and in the future, Executive agrees that
any and all controversies, claims, or disputes with anyone (including the
Company and any employee, officer, director, shareholder or benefit plan of the
Company in their capacity as such or otherwise) arising out of, relating to, or
resulting from Executive's service to the Company under this Agreement or
otherwise or the termination of Executive's service with the Company, including
any breach of this Agreement, shall be subject to binding arbitration. Disputes
which Executive agrees to arbitrate, and thereby agrees to waive any right to a
trial by jury, include any statutory claims under state or federal law,
including, but not limited to, claims under Title VII of the Civil Rights Act of
1964, the Americans with Disabilities Act of 1990, the Age Discrimination in
Employment Act of 1967, the Older Workers Benefit Protection Act, claims of
harassment, discrimination or wrongful termination and any statutory claims.
Executive further understands that this Agreement to arbitrate also applies to
any disputes that the Company may have with Executive.

        (b)    Procedure.    Executive agrees that any arbitration will be
administered by the American Arbitration Association ("AAA") and that a neutral
arbitrator will be selected in a manner consistent with its National Rules for
the Resolution of Employment Disputes. The arbitration proceedings will allow
for discovery according to the rules set forth in the National Rules for the
Resolution of Employment Disputes. Executive agrees that the arbitrator shall
have the power to decide any motions brought by any party to the arbitration,
including motions for summary judgment and/or adjudication and motions to
dismiss and demurrers, prior to any arbitration hearing. Executive agrees that
the arbitrator shall issue a written decision on the merits. Executive also
agrees that the arbitrator shall have the power to award any remedies, including
attorneys' fees and costs, available under applicable law. Executive understands
the Company will pay for any administrative or hearing fees charged by the
arbitrator or AAA except that Executive shall pay the first $200.00 of any
filing fees associated with any arbitration Executive initiates.

6

--------------------------------------------------------------------------------




        (c)    Remedy.    Except as provided by the Rules, arbitration shall be
the sole, exclusive and final remedy for any dispute between Executive and the
Company. Accordingly, neither Executive nor the Company will be permitted to
pursue court action regarding claims that are subject to arbitration.
Notwithstanding, the arbitrator will not have the authority to disregard or
refuse to enforce any lawful Company policy, and the arbitrator shall not order
or require the Company to adopt a policy not otherwise required by law which the
Company has not adopted.

        (d)    Availability of Injunctive Relief.    Executive agrees that
either party may also petition the court for injunctive relief where either
party alleges or claims a violation of this Agreement or the Confidential
Information Agreement or any other agreement regarding trade secrets,
confidential information, and nonsolicitation. In the event either party seeks
injunctive relief, the prevailing party shall be entitled to recover reasonable
costs and attorneys' fees.

        (e)    Administrative Relief.    Executive understands that this
Agreement does not prohibit Executive from pursuing an administrative claim with
a local, state or federal administrative body. This Agreement does, however,
preclude Executive from pursuing court action regarding any such claim.

        (f)    Voluntary Nature of Agreement.    Executive acknowledges and
agrees that Executive is executing this Agreement voluntarily and without any
duress or undue influence by the Company or anyone else. Executive further
acknowledges and agrees that Executive has carefully read this Agreement and
that Executive has asked any questions needed for Executive to understand the
terms, consequences and binding effect of this Agreement and fully understand
it, including that Executive is waiving Executive's right to a jury trial.
Finally, Executive agrees that Executive has been provided an opportunity to
seek the advice of an attorney of Executive's choice before signing this
Agreement.

        15.    Integration.    This Agreement, together with the Bonus Plan, any
plans or agreements relating to the Stock Options and the Confidential
Information Agreement, represents the entire agreement and understanding between
the parties as to the subject matter herein and supersedes all prior or
contemporaneous agreements whether written or oral. No waiver, alteration, or
modification of any of the provisions of this Agreement will be binding unless
it is in writing and specifically mentions this Section 15 and it is signed by
duly authorized representatives of the parties hereto.

        16.    Legal Fees.    The Company and Executive both agree that each is
responsible for its or his own attorneys' fees incurred in connection with the
negotiation, preparation, implementation and execution of this Agreement.

        17.    Waiver of Breach.    The waiver of a breach of any term or
provision of this Agreement, which must be in writing, shall not operate as or
be construed to be a waiver of any other previous or subsequent breach of this
Agreement.

        18.    Headings.    All captions and section headings used in this
Agreement are for convenient reference only and do not form a part of this
Agreement.

        19.    Tax Withholding.    All payments made pursuant to this Agreement
will be subject to withholding of applicable taxes.

        20.    Governing Law.    This Agreement will be governed by the laws of
the State of Colorado (with the exception of its conflict of laws provisions).

        21.    Acknowledgment.    Executive acknowledges that he has had the
opportunity to discuss this matter with and obtain advice from his private
attorney, has had sufficient time to, and has carefully read and fully
understands all the provisions of this Agreement, and is knowingly and
voluntarily entering into this Agreement.

7

--------------------------------------------------------------------------------


        22.    Counterparts.    This Agreement may be executed in counterparts,
and each counterpart shall have the same force and effect as an original and
shall constitute an effective, binding agreement on the part of each of the
undersigned.

        IN WITNESS WHEREOF, each of the parties has executed this Agreement, in
the case of the Company by their duly authorized officers, as of the day and
year first above written.


COMPANY:
 
 
 
HEALTHETECH, INC.
 
 
 
/s/  NOEL JOHNSON      

--------------------------------------------------------------------------------


 
Date:
September 13, 2002

--------------------------------------------------------------------------------

By: Noel Johnson       Title: President & COO      
EXECUTIVE:
 
 
 
/s/  JAMES R. MAULT      

--------------------------------------------------------------------------------


 
Date:
September 13, 2002

--------------------------------------------------------------------------------

James R. Mault, M.D.      

8

--------------------------------------------------------------------------------




EXHIBIT A


SEVERANCE AGREEMENT AND RELEASE


RECITALS

        This Severance Agreement and Release ("Agreement") is made by and
between James Mault ("Employee") and HealtheTech, Inc. (the "Company")
(collectively referred to as the "Parties"):

        WHEREAS, Employee was employed by the Company;

        WHEREAS, the Company and Employee entered into an employment agreement
dated                        (the "Employment Agreement");

        WHEREAS, the Company and Employee entered into a [CLICK AND TYPE exact
title of proprietary information agreement Employee signed] (the
"Confidentiality Agreement");

        WHEREAS, [reference equity related agreements for Jim.]; [e.g. the
Company and Employee have entered into a Stock Option Agreement dated [Click And
Type Date] (the "Option Agreement") granting Employee the option (the "Option")
to purchase shares of the Company's common stock subject to the terms and
conditions of the Company's [Click And Type Year] Stock Option Plan (the
"Plan");]

        WHEREAS, Employee's employment with Company was terminated on or about
[Click And Type Date] (the "Termination Date");

        WHEREAS, the Parties wish to resolve any and all disputes, claims,
complaints, grievances, charges, actions, petitions and demands that Employee
may have against the Company as defined herein, including, but not limited to,
any and all claims arising or in any way related to Employee's employment with,
or separation from, the Company;

        NOW THEREFORE, in consideration of the promises made herein, the Parties
hereby agree as follows:


COVENANTS


        1.    Consideration.    Pursuant to the terms of Section 7(    ) of the
Employment Agreement, upon the Effective Date of this Agreement, Executive shall
be entitled to the following:

        (a)  The Company agrees to pay Employee continuing payments of severance
pay at a rate equal to his "Base Salary" (as defined in the Employment
Agreement) rate, as then in effect, for a period of [twenty-four (24)/twelve
(12)] months from the Termination Date, to be paid periodically in accordance
with the Company's normal payroll policies.

        (b)  [The Company agrees a lump-sum payment equal to 100% of Executive's
"Target Bonus" (as defined in the Employment Agreement) for the year of the
Termination Date.]

        (c)    Options.    [One hundred percent (100%) of the shares subject to
the Options shall immediately vest and become exercisable.] [The Options shall
immediately vest as to the number of shares that would have otherwise vested had
Employee continued as an employee of the Company until twelve (12) months
following the Termination Date.] Except as expressly stated herein, the Options
shall be exercisable in accordance with the terms of the Plan and the Option
Agreements.]

        (d)    [Continued Employee Benefits.    The Company will provide
Employee with health, dental and vision benefits coverage during the
[twenty-four (24)/twelve (12)] month period beginning on the Termination Date,
but only if Employee elects continuation coverage under the Consolidated Omnibus
Budget Reconciliation Act of 1985, as amended ("COBRA"), within the time period

1

--------------------------------------------------------------------------------




prescribed pursuant to COBRA. For the duration of the [twenty-four (24)/twelve
(12)] month period, the Company will pay the COBRA premiums otherwise payable by
Employee (and Employee's eligible dependents). After the [twenty-four
(24)/twelve (12)] month period, Employee will be responsible for the payment of
any COBRA premiums.]

        2.    Confidential Information and Invention Assignment.    Employee
shall continue to maintain the confidentiality of all confidential and
proprietary information of the Company and shall continue to comply with the
terms and conditions of the Confidentiality Agreement between Employee and the
Company. Additionally, Employee hereby acknowledges his obligations set forth in
Section 9 of the Employment Agreement regarding inventions, original works of
authorship, developments, concepts, improvements or trade secrets, whether or
not patentable or registrable under copyright or similar laws that relate to the
Company's business as of the Termination Date. Employee shall return all of the
Company's property and confidential and proprietary information in his
possession to the Company on the Effective Date of this Agreement.

        3.    Payment of Salary.    Employee acknowledges and represents that
the Company has paid all salary, wages, bonuses, accrued vacation, commissions
and any and all other benefits due to Employee once the above noted payments and
benefits are received.

        4.    Release of Claims.    Employee agrees that the foregoing
consideration represents settlement in full of all outstanding obligations owed
to Employee by the Company and its officers, managers, supervisors, agents and
employees. Employee, on his own behalf, and on behalf of his respective heirs,
family members, executors, agents, and assigns, hereby fully and forever
releases the Company and its officers, directors, employees, agents, investors,
shareholders, administrators, affiliates, divisions, subsidiaries, predecessor
and successor corporations, and assigns, from, and agree not to sue concerning,
any claim, duty, obligation or cause of action relating to any matters of any
kind, whether presently known or unknown, suspected or unsuspected, that
Employee may possess arising from any omissions, acts or facts that have
occurred up until and including the Effective Date of this Agreement including,
without limitation:

        (a)  any and all claims relating to or arising from Employee's
employment relationship with the Company and the termination of that
relationship;

        (b)  any and all claims relating to, or arising from, Employee's right
to purchase, or actual purchase of shares of stock of the Company, including,
without limitation, any claims for fraud, misrepresentation, breach of fiduciary
duty, breach of duty under applicable state corporate law, and securities fraud
under any state or federal law;

        (c)  any and all claims under the law of any jurisdiction including, but
not limited to, wrongful discharge of employment; constructive discharge from
employment; termination in violation of public policy; discrimination; breach of
contract, both express and implied; breach of a covenant of good faith and fair
dealing, both express and implied; promissory estoppel; negligent or intentional
infliction of emotional distress; negligent or intentional misrepresentation;
negligent or intentional interference with contract or prospective economic
advantage; unfair business practices; defamation; libel; slander; negligence;
personal injury; assault; battery; invasion of privacy; false imprisonment; and
conversion;

        (d)  any and all claims for violation of any federal, state or municipal
statute, including, but not limited to, Title VII of the Civil Rights Act of
1964, the Civil Rights Act of 1991, the Age Discrimination in Employment Act of
1967, the Americans with Disabilities Act of 1990, the Fair Labor Standards Act,
the Employee Retirement Income Security Act of 1974, the Worker Adjustment and
Retraining Notification Act, Older Workers Benefit Protection Act; the
California Fair Employment and Housing Act, and the California Labor Code, the
Colorado Anti-Discrimination Act, the Colorado Wage Claim Act, the Colorado
Equal Pay Law, the

2

--------------------------------------------------------------------------------




Adoptive Parents Leave Act, Colorado common law and any and all other state,
county or local ordinances, statutes or regulations;

        (e)  any and all claims for violation of the federal, or any state,
constitution;

          (f)  any and all claims arising out of any other laws and regulations
relating to employment or employment discrimination;

        (g)  any claim for any loss, cost, damage, or expense arising out of any
dispute over the non-withholding or other tax treatment of any of the proceeds
received by Employee as a result of this Agreement; and

        (h)  any and all claims for attorneys' fees and costs.

        The Company and Employee agree that the release set forth in this
section shall be and remain in effect in all respects as a complete general
release as to the matters released. This release does not extend to any
obligations incurred under this Agreement.

        5.    Breaches by Employee.    Employee acknowledges and agrees that any
breach of any provision of this Agreement or Sections 9 or 10 of the Employment
Agreement shall constitute a material breach of this Agreement or the Employment
Agreement, as applicable, and shall entitle the Company immediately to recover
and cease the severance benefits provided to Employee under this Agreement.

        6.    [Acknowledgement of Waiver of Claims Under ADEA.    Employee
acknowledges that he is waiving and releasing any rights he may have under the
Age Discrimination in Employment Act of 1967 ("ADEA") and that this waiver and
release is knowing and voluntary. Employee and the Company agree that this
waiver and release does not apply to any rights or claims that may arise under
ADEA after the Effective Date of this Agreement. Employee acknowledges that the
consideration given for this waiver and release Agreement is in addition to
anything of value to which Employee was already entitled. Employee further
acknowledges that he has been advised by this writing that:

        (a)  he should consult with an attorney prior to executing this
Agreement;

        (b)  he has up to twenty-one (21) days within which to consider this
Agreement;

        (c)  he has seven (7) days following his/her execution of this Agreement
to revoke this Agreement;

        (d)  this Agreement shall not be effective until the revocation period
has expired; and

        (e)  nothing in this Agreement prevents or precludes Employee from
challenging or seeking a determination in good faith of the validity of this
waiver under the ADEA, nor does it impose any condition precedent, penalties or
costs for doing so, unless specifically authorized by federal law.]

        7.    Civil Code Section 1542.    The Parties represent that they are
not aware of any claim by either of them other than the claims that are released
by this Agreement. Employee acknowledges that he has had the opportunity to seek
the advice of legal counsel and is familiar with the provisions of California
Civil Code Section 1542, which provides as follows:

A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH IF
KNOWN BY HIM MUST HAVE MATERIALLY AFFECTED HIS SETTLEMENT WITH THE DEBTOR.

        Employee, being aware of said code section, agrees to expressly waive
any rights he may have thereunder, as well as under any other statute or common
law principles of similar effect.

        8.    No Pending or Future Lawsuits.    Employee represents that he has
no lawsuits, claims, or actions pending in his name, or on behalf of any other
person or entity, against the Company or any

3

--------------------------------------------------------------------------------


other person or entity referred to herein. Employee also represents that he does
not intend to bring any claims on his own behalf or on behalf of any other
person or entity against the Company or any other person or entity referred to
herein.

        9.    Application for Employment.    Employee understands and agrees
that, as a condition of this Agreement, he shall not be entitled to any
employment with the Company, its subsidiaries, or any successor, and he hereby
waives any right, or alleged right, of employment or re-employment with the
Company, its subsidiaries or related companies, or any successor.

        10.    Confidentiality.    The Parties acknowledge that Employee's
agreement to keep the terms and conditions of this Agreement confidential was a
material factor on which all parties relied in entering into this Agreement.
Employee hereto agrees to use his best efforts to maintain in confidence:
(i) the existence of this Agreement, (ii) the contents and terms of this
Agreement, (iii) the consideration for this Agreement, and (iv) any allegations
relating to the Company or its officers or employees with respect to Employee's
employment with the Company, except as otherwise provided for in this Agreement
(hereinafter collectively referred to as "Settlement Information"). Employee
agrees to take every reasonable precaution to prevent disclosure of any
Settlement Information to third parties, and agrees that there will be no
publicity, directly or indirectly, concerning any Settlement Information.
Employee agrees to take every precaution to disclose Settlement Information only
to those attorneys, accountants, governmental entities, and family members who
have a reasonable need to know of such Settlement Information.

        11.    No Admission of Liability.    The Parties understand and
acknowledge that this Agreement constitutes a compromise and settlement of
disputed claims. No action taken by the Parties hereto, or either of them,
either previously or in connection with this Agreement shall be deemed or
construed to be: (a) an admission of the truth or falsity of any claims
heretofore made or (b) an acknowledgment or admission by either party of any
fault or liability whatsoever to the other party or to any third party.

        12.    No Knowledge of Wrongdoing.    Employee represents that he has no
knowledge of any wrongdoing involving improper or false claims against a federal
or state governmental agency, or any other wrongdoing that involves Employee or
other present or former Company employees.

        13.    Costs.    The Parties shall each bear their own costs, expert
fees, attorneys' fees and other fees incurred in connection with this Agreement.

        14.    Indemnification.    Employee agreed to indemnify and hold
harmless the Company from and against any and all loss, costs, damages or
expenses, including, without limitation, attorneys' fees or expenses incurred by
the Company arising out of the breach of this Agreement by Employee, or from any
false representation made herein by Employee, or from any action or proceeding
which may be commenced, prosecuted or threatened by Employee or for Employee's
benefit, upon Employee's initiative, or with Employee's aid or approval,
contrary to the provisions of this Agreement. Employee further agrees that in
any such action or proceeding, this Agreement may be pled by the Company as a
complete defense, or may be asserted by way of counterclaim or cross-claim.

        15.    Arbitration.    The Parties agree that any and all disputes
arising out of, or relating to, the terms of this Agreement, their
interpretation, and any of the matters herein released, shall be subject to
binding arbitration in [County] before the American Arbitration Association
under its National Rules for the Resolution of Employment Disputes. The Parties
agree that the prevailing party in any arbitration shall be entitled to
injunctive relief in any court of competent jurisdiction to enforce the
arbitration award. The Parties agree that the prevailing party in any
arbitration shall be awarded its reasonable attorneys' fees and costs. The
Parties hereby agree to waive their right to have any dispute between them
resolved in a court of law by a judge or jury. This section will not prevent
either party from seeking injunctive relief (or any other provisional remedy)
from any court having jurisdiction over

4

--------------------------------------------------------------------------------


the Parties and the subject matter of their dispute relating to Employee's
obligations under this Agreement and the agreements incorporated herein by
reference.

        16.    Authority.    The Company represents and warrants that the
undersigned has the authority to act on behalf of the Company and to bind the
Company and all who may claim through it to the terms and conditions of this
Agreement. Employee represents and warrants that he has the capacity to act on
his own behalf and on behalf of all who might claim through him to bind them to
the terms and conditions of this Agreement. Each party warrants and represents
that there are no liens or claims of lien or assignments in law or equity or
otherwise of or against any of the claims or causes of action released herein.

        17.    No Representations.    Each Party represents that it has had the
opportunity to consult with an attorney, and has carefully read and understands
the scope and effect of the provisions of this Agreement. Neither Party has
relied upon any representations or statements made by the other Party hereto
which are not specifically set forth in this Agreement.

        18.    Severability.    In the event that any provision hereof becomes
or is declared by a court of competent jurisdiction to be illegal, unenforceable
or void, this Agreement shall continue in full force and effect without said
provision so long as the remaining provisions remain intelligible and continue
to reflect the original intent of the Parties.

        19.    Entire Agreement.    This Agreement represents the entire
agreement and understanding between the Company and Employee concerning the
subject matter of this Agreement and Employee's relationship with the Company,
and supersedes and replaces any and all prior agreements and understandings
between the Parties concerning the subject matter of this Agreement and
Employee's relationship with the Company, with the exception of the
Confidentiality Agreement the Plan, the Option Agreements, and Sections 9 and 10
of the Employment Agreement.

        20.    No Waiver.    The failure of any party to insist upon the
performance of any of the terms and conditions in this Agreement, or the failure
to prosecute any breach of any of the terms and conditions of this Agreement,
shall not be construed thereafter as a waiver of any such terms or conditions.
This entire Agreement shall remain in full force and effect as if no such
forbearance or failure of performance had occurred.

        21.    No Oral Modification.    Any modification or amendment of this
Agreement, or additional obligation assumed by either party in connection with
this Agreement, shall be effective only if placed in writing and signed by both
Parties or by authorized representatives of each Party.

        22.    Governing Law.    This Agreement shall be deemed to have been
executed and delivered within the State of Colorado, and it shall be construed,
interpreted, governed, and enforced in accordance with the laws of the State of
Colorado, without regard to conflict of law principles. To the extent that
either party seeks injunctive relief in any court having jurisdiction for any
claim relating to the alleged misuse or misappropriation of trade secrets or
confidential or proprietary information, each party hereby consents to personal
and exclusive jurisdiction and venue in the state and federal courts of the
State of Colorado.

        23.    Attorneys' Fees.    In the event that either Party brings an
action to enforce or effect its rights under this Agreement, the prevailing
party shall be entitled to recover its costs and expenses, including the costs
of mediation, arbitration, litigation, court fees, plus reasonable attorneys'
fees, incurred in connection with such an action.

        24.    Effective Date.    This Agreement is effective after it has been
signed by both Parties [and after eight (8) days have passed since Employee has
signed the Agreement] (the "Effective Date").

5

--------------------------------------------------------------------------------


        25.    Counterparts.    This Agreement may be executed in counterparts,
and each counterpart shall have the same force and effect as an original and
shall constitute an effective, binding agreement on the part of each of the
undersigned.

        26.    Voluntary Execution of Agreement.    This Agreement is executed
voluntarily and without any duress or undue influence on the part or behalf of
the Parties hereto, with the full intent of releasing all claims. The Parties
acknowledge that:

        (a)  They have read this Agreement;

        (b)  They have been represented in the preparation, negotiation, and
execution of this Agreement by legal counsel of their own choice or that they
have voluntarily declined to seek such counsel;

        (c)  They understand the terms and consequences of this Agreement and of
the releases it contains; and

        (d)  They are fully aware of the legal and binding effect of this
Agreement.

[Remainder of Page Intentionally Left Blank]

6

--------------------------------------------------------------------------------

        IN WITNESS WHEREOF, the Parties have executed this Agreement on the
respective dates set forth below.


 
 
HealtheTech, Inc.
Dated:
 
By
        

--------------------------------------------------------------------------------

[Click and Type Officer Name]
[Click and Type Title]
 
 
James Mault, an individual
Dated:
 


--------------------------------------------------------------------------------

James Mault

7

--------------------------------------------------------------------------------



QuickLinks


EXHIBIT 10.43



HEALTHETECH, INC. JAMES MAULT EMPLOYMENT AGREEMENT
EXHIBIT A
SEVERANCE AGREEMENT AND RELEASE
COVENANTS
